STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re A. M. TAYLOR, Minor.                                           September 22, 2016

                                                                     No. 331063
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 12-505961-NA


Before: BORRELLO, P.J., and MARKEY and RIORDAN, JJ.

PER CURIAM.

        Respondent appeals by right the trial court’s order terminating her parental rights to her
daughter, AT. The court found that there was clear and convincing evidence that a statutory
basis exists for terminating parental rights under MCL 712A.19b(3)(a)(ii) (parent deserted the
child for 91 or more days), (c)(i) (conditions that led to the adjudication continue to exist), (g)
(failure to provide proper care and custody), and (j) (reasonable likelihood that child will be
harmed if returned to parent). We affirm.

                                            I. FACTS

        The trial court took jurisdiction over one-year-old AT and her three-year-old half-sister in
March 2012 after respondent attempted suicide by overdosing on prescription pills. The children
were alone with respondent at the time. Under her case-service plan, respondent was to
participate in individual therapy, family therapy, mental health services, and parenting classes.
She was also ordered to get and maintain suitable housing and a legal source of income, undergo
random drug screens, and comply with the court’s visitation order.

         Throughout the proceedings, which lasted over three years, evidence was consistently
presented indicating that respondent was only partially compliant with her treatment plan.
Respondent failed to attend individual and family counseling sessions, failed to test for drugs
regularly, tested positive for drugs when she did test, and failed to attend many of the scheduled
visitation sessions with her children. Respondent did complete parenting classes, however.
Despite this lack of progress, petitioner continued to ask the court for additional time to allow




                                                -1-
respondent to benefit from services. Eventually, the court decided that AT could no longer wait,
and respondent’s parental rights were terminated.1

                                            II. ANALYSIS

        Respondent argues that the court erred in finding that statutory grounds for termination
existed. We review for clear error a trial court’s finding that at least one statutory ground for
termination has been established by clear and convincing evidence. In re Moss, 301 Mich App
76, 80; 836 NW2d 182 (2013). Evidence is clear and convincing when it is so direct, weighty,
and convincing that it enables the trier of fact to come to a clear conviction, without hesitation,
of the truth of pertinent facts in issue. In re Martin, 450 Mich 204, 227; 538 NW2d 399 (1995).
“A finding of fact is clearly erroneous if the reviewing court has a definite and firm conviction
that a mistake has been committed, giving due regard to the trial court’s special opportunity to
observe the witnesses.” In re BZ, 264 Mich App 286, 296-297; 690 NW2d 505 (2004). “Only
one statutory ground for termination need be established.” In re Olive/Metts Minors, 297 Mich
App 35, 41; 823 NW2d 144 (2012).

                                      A. MCL 712A.19b(3)(a)(ii)

         Termination under MCL 712A.19b(3)(a)(ii) is justified when a parent has “little or no
contact with her children” and fails “to comply with parent agency agreements geared at
providing the children with a stable home.” In re Hall, 188 Mich App 217, 223-224; 469 NW2d
56 (1991). In this case, foster-care worker Jahada Turner testified that she could not locate
respondent from April 2015 until July 2015, when respondent finally contacted Turner. Turner
testified that respondent visited AT on January 23, 2015 and July 30, 2015, but did not attend
any further visits until December 2, 2015. Respondent also did not attend any proceedings held
from January 26, 2015 through November 6, 2015. Thus, respondent did not visit AT nor attend
any of the proceedings from January 24, 2015 through July 30, 2015 (a period of 182 days) and
again from July 31, 2015 through December 2, 2015 (a period of 125 days).

        Additionally, respondent failed to comply with the parent-agency agreement. She was
ordered to participate in individual therapy, family therapy, mental health services, and parenting
classes, and maintain a legal source of income and suitable housing. Respondent failed to satisfy
these conditions, except for completing parenting classes, and even then the evidence is that she
had not benefited from the classes. This sustained lack of involvement with AT and the
treatment plan evidences a decision not to attend to rectifying the circumstances that led to the
removal of the child, which in turn can be understood as a decision not to seek custody.
Respondent essentially gave up on the situation. The trial court did not clearly err by finding that
clear and convincing supported termination of respondent’s parental rights under MCL
712A.19b(3)(a)(ii).

                                   B. MCL 712A.19b(3)(c)(i) & (g)


1
    AT’s half-sister eventually was placed with the child’s father and is not a subject of this appeal.


                                                   -2-
        Statutory grounds for termination of parental rights, MCL 712A.19b(3)(c)(i) and (g), are
properly reviewed together because “each of these grounds requires clear and convincing proof
that the parent has not provided proper care and custody and will not be able to provide proper
care and custody within a reasonable time.” In re Mason, 486 Mich 142, 164-165; 782 NW2d
747 (2010). It is not in dispute that more than 182 days (in fact more than three years in this
case) have elapsed since the trial court first issued a dispositional order.

        In the presence of AT, respondent attempted to kill herself. This act left the one-year-old
child and the child’s three-year-old sister without anyone to care for them. After removing the
children, petitioner provided numerous services in an attempt to reunify the family. But as
already discussed, respondent did not take advantage of the services provided or attend visitation
and drug testing. “[A] parent’s failure to comply with the parent-agency agreement is evidence
of a parent’s failure to provide proper care and custody for the child.” In re JK, 468 Mich 202,
214; 661 NW2d 216 (2003). Moreover, given the length of time respondent has been offered
services but had failed to meet her attendant duty to participate and benefit from them, In re
Frey, 297 Mich App 242, 248; 824 NW2d 569 (2012), it is not likely that respondent will ever,
let alone within a reasonable time, be able to provide proper care and custody for AT. Therefore,
the trial court properly found clear and convincing evidence to terminate respondent’s parental
rights to AT under MCL 712A.19b(3)(c)(i) and (g).

                                    C. MCL 712A.19b(3)(j)

        MCL 712A.19b(3)(j) considers the likelihood of emotional harm as well as physical
harm. In re Hudson, 294 Mich App 261, 268; 817 NW2d 115 (2011). Respondent’s suicide
attempt left AT and her three-year-old sister without anyone of suitable age and temperament to
care for them.

         Respondent testified that she has a prescription for hydrocodone, which explained her
testing positive for opiates. But respondent’s failure to address mental health issues underlying
her previous suicide attempt while having access to an opiate raises a reasonable concern that she
is at risk of once again attempting to take her life. Such action could again put AT in danger of
physical harm if she were left unattended (including, but not limited to, perhaps accessing the
hydrocodone). And the emotional harm attendant to a parent’s suicide cannot be discounted.

        When asked about her positive drug screens for opiates and marijuana, respondent gave
the following answer:

               Now with that I will say when my first got token [sic] I didn’t know how
       serious this was. I wasn’t taking this serious I was young, you know. I never had
       been without my kids like period, ever. So, of course I was partying and, you
       know, and still hanging out and stuff, you know. Now, I’m trying to get it
       together. I stopped seeing—going to therapy, that kinda’ messed me because I
       had a nephew that died in October. It’s just been a lot going on, you know. And,
       I stopped use—smoking when I came here last court date and dropped dirty I quit.
       So, now with me testing positive it’s possible that it haven’t [sic] worked its way
       out of my system. But I haven’t been smoking. I’m doing—trying to do the right
       thing now.

                                                -3-
        This answer does not evidence that respondent has come to grips with her drug use. She
seems to equate drug use with “partying” and implies that it was the fact that she “dropped dirty”
on the “last court date” that spurred her commitment to stop using drugs. She also says that she
has epilepsy, but there is no indication that she has thought about how continuing substance
abuse might complicate that condition. Because respondent continues to use drugs, the trial
court did not clearly err by finding there is a reasonable likelihood that AT would be emotionally
and physically harmed if returned to respondent’s care.

        Respondent’s lack of motivation to participate in the services offered to assist her in
having the child returned is further evidence of a likelihood of emotional and physical harm to
AT. Respondent was given over three years, yet she was unable to fully comply with her case-
service plan.

       There is no evidence that respondent will place her child’s needs before her own needs
and provide her proper care, protection and guidance. The trial court did not clearly err by
finding that termination of respondent’s parental rights was appropriate under MCL
712A.19b(3)(j).2

       We affirm.

                                                            /s/ Stephen L. Borrello
                                                            /s/ Jane E. Markey
                                                            /s/ Michael J. Riordan




2
  Respondent asserts that termination was not in AT’s best interests. Her failure to advance an
argument in support means that this argument has been abandoned. MOSES, Inc v Southeast
Mich Council of Gov’ts, 270 Mich App 401, 417; 716 NW2d 278 (2006).


                                               -4-